Citation Nr: 0927988	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-28 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD), 
Alzheimer's dementia, and major depression with anxiety. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 





INTRODUCTION

The Veteran served on active duty from December 1958 to 
January 1980.  He served in Vietnam from September 1965 to 
August 1966.  He was awarded the Vietnam Service Medal and 
Vietnam Campaign Medal.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania, which denied entitlement to 
service connection for PTSD.  

In September 2006, the Veteran requested a hearing before the 
Board.  A hearing was scheduled in May 2009 and the Veteran 
failed to report to the hearing without explanation.  
Accordingly, the Board will proceed as if the hearing request 
had been withdrawn.  See 38 C.F.R. § 20.704(d) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2009, the United States Court of Appeals for 
Veterans Claims (Court) held that, when a claimant identifies 
PTSD without more, it cannot be considered a claim limited 
only to that diagnosis, but rather must be considered a claim 
for any mental disability that may reasonably be encompassed 
by several factors including the claimant's description of 
the claim, the symptoms the claimant describes, and the 
information the claimant submits or that VA obtains in 
support of the claim.  The Court found that such an appellant 
did not file a claim to receive benefits only for a 
particular diagnosis, but for the affliction (symptoms) his 
mental condition, whatever it is, causes him.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  

Thus, in accordance with Clemons, VA must consider in the 
instant case whether the Veteran has any psychiatric 
disability, including PTSD, that is etiologically related to 
his military service.  The medical evidence of record shows 
that the Veteran has diagnoses of Alzheimer's dementia, and 
major depression with anxiety in addition to PTSD.  See the 
VA examination report dated in October 2003 and the statement 
by Dr. F.A. dated in September 2003.  

As such, the issue on appeal, which has been recharacterized 
on the title page of this decision, is being remanded for 
additional due process considerations.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  The Court has held that 
before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  In this case the RO has not 
considered whether the Veteran's diagnoses of Alzheimer's 
dementia or major depression with anxiety are service 
related.  Thus, additional development is needed.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran corrective 
VCAA notice with regard to the issue on 
appeal, now characterized as 
entitlement to service connection for 
an acquired psychiatric disability, to 
include PTSD, Alzheimer's dementia, and 
major depression with anxiety.  

2.  After conducting any development 
deemed appropriate, readjudicate the 
issue on appeal.  If any benefit sought 
is not granted, and if the Veteran timely 
appeals the denial, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
record should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


